Per Curiam.

In this nonpayment summary proceeding, covering decontrolled premises, landlords seek increased rent based on tenant’s continued occupancy after his lease expired, in accordance with a notice served. The effect of such notice and continued occupancy thereunder created a new agreement (St. James Apts. v. Finke, 181 N. Y. S. 356; 463 Realty Corp. v. Moloff, 62 N. Y. S. 2d 83; Kaufman v. Bartels, 182 Misc. 128). The jury waiver clause in the expired lease did not carry over into the new tenancy.
The order should be reversed, with $10 costs, and motion denied.
Concur — Markowitz, J. P., Hopstadter and Hecht, Jr., JJ.
Order reversed, etc.